FILED
                             NOT FOR PUBLICATION                            APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LAURA CESAREA SANCHEZ-PARRA,                     No. 12-70370
a.k.a. Laura Sanchez,
                                                 Agency No. A036-730-828
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Laura Cesarea Sanchez-Parra, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s removal order. We have jurisdiction under 8




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review de novo questions of law, Ramirez-Villalpando v.

Holder, 645 F.3d 1035, 1038 (9th Cir. 2011), and we deny the petition for review.

      The BIA correctly determined that Sanchez-Parra’s 2010 conviction for

petty theft with priors, in violation of California Penal Code §§ 484 and 666,

constituted an aggravated felony theft offense under 8 U.S.C. § 1101(a)(43)(G),

where the record of conviction shows that she pleaded guilty to theft of personal

property and was sentenced to two years imprisonment. See United States v.

Rivera, 658 F.3d 1073, 1076-78 (9th Cir. 2011) (a conviction for petty theft with

priors under California Penal Code §§ 484 and 666 constitutes an aggravated

felony theft offense where the record of conviction shows defendant pleaded guilty

to theft of personal property and received a sentence of at least one year); see also

Ramirez-Villalpando, 645 F.3d at 1040-41 (using an abstract of judgment in

combination with the charging document to establish that a conviction was for a

removable offense).

      Because Sanchez-Parra was convicted of an aggravated felony, the BIA

correctly concluded that she is removable, see 8 U.S.C. § 1227(a)(2)(A)(iii), and

statutorily ineligible for cancellation of removal, see 8 U.S.C. § 1229b(a)(3).

      PETITION FOR REVIEW DENIED.




                                           2                                      12-70370